Title: Richard Price to John Adams, 2 Mar. 1786
From: Price, Richard
To: Adams, John


          
            
              Dear Sir
            
            

              Newington-Green

              March 2d 1786
            
          

          I have been wishing to call upon you all this week, but the weather
            has been so discouraging as not to Suffer me to go much from home. I have communicated
            your request to the Gentlemen who manage the affairs of the meeting at Hackney. They
            agree with me in thinking the Society much honoured by your attendance; and they have
            directed me to inform you that, as the pew lately made is a permanent improvemt: of the meeting-house, they do not chuse to let you bear any
            part of the expence.
          Their usual expences are a quarterly collection at the
            door towards paying Clerk, pew-openers, repairs &c. to which all Sums are given
            from Shillings to five Shillings, and I believe, Sometimes half guineas; and a half-yearlySubscription for the ministers payable at
            Lady-day and Michaelmas to which all Sums are given from half-guineas to three guineas
            half-yearly; and two heads of families give one of them five guineas and the other Six
            guineas half-yearly, but the last of these is the master of a School that
            takes up the lower part of the meeting.
          I am ashamed to mention these particulars to you; but I do it in
            compliance with your desire. Deliver my kind respects to Mrs
            Adams and Miss Adams. Wishing them and you all possible happiness I am, Dear Sir, with
            particular respect and affection, /Your very obedt: and
            humble Servt:

          
            
              Richd: Price
            
          
          
            I received a letter last night from M Robinson in wch: he tells me that he has writ to you—[. . . ] Deliver my
              respectful remembrances to Colo Smith when you See
              him.
          
        